This is a proceeding against plaintiff in error, an attorney at law, charging him with fraudulent conduct, namely, swindling, and having for its object to strike his name from the roll of attorneys. Upon a trial before the District Court of Bosque County, his name was stricken from the roll of practicing attorneys, and he endeavors to take the case to the Supreme Court by writ of error.
1. This is a criminal case (The State v. Tunstall, 51 Tex. 81
[51 Tex. 81]), and this court has exclusive jurisdiction in criminal cases. Const., art. 5, sec. 3.
2. Being a criminal case, an appeal can not be effected by writ of error. This must be done by an appeal technically.
3. Being a criminal case, this court has no authority to transfer the record to the Court of Civil Appeals. We therefore order the case stricken from the docket, with leave for the plaintiff in error to withdraw the record, if he desires.
Ordered accordingly.
Judges all present and concurring.